Citation Nr: 0601790	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  99-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
for the amputation of the left foot in September 1989, 
claimed as a necessary result of negligent medical treatment 
by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat
INTRODUCTION

The veteran had active military service from January 1962 to 
September 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision and was remanded 
in March 2001 and March 2002.  


FINDINGS OF FACT

The veteran sought VA medical treatment and surgery in August 
and September 1989 for left foot symptoms; in late September 
1989, he underwent a below-the-knee amputation of his left 
foot; a medical physician, after reviewing the claims file, 
has concluded that there was no evidence of negligence, error 
in judgement, lack of proper skill, carelessness, or other 
fault on the part of VA with regard to the treatment of the 
veteran's left foot symptoms prior to his below-the-knee 
amputation.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the amputation of the veteran's left foot in September 1989 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

An August 2001 letter from the RO clearly advised the veteran 
of the first, second and third elements required by Pelegrini 
II.  He has never been explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
However he has effectively been notified of the need to 
provide such evidence.  The August 2001 letter informed him 
that additional information or evidence was needed to support 
his claim and asked him to send the information or evidence 
to the RO.  In addition, a July 2005 supplemental statement 
of the case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes the "any evidence in the 
claimant's possession" language.  Under these circumstances 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in August 2001 and readjudicated his 
claim in a July 2005 supplemental statement of the case.  VA 
has also provided him every opportunity to submit evidence, 
argue for his claim, and respond to VA notices.  

Numerous VA and private treatment records are in the file, as 
are the transcripts of a January 2001 Board hearing.  
Assistance shall also include obtaining a medical opinion 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§  5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the 
Board requested and obtained a medical opinion concerning the 
veteran's claim.  This opinion (dated in May 2003) and a 
follow-up letter (dated in March 2004) were obtained and 
copies were forwarded to the veteran and his representative 
in May 2004. 

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of his claim.  

II.  Claim for disability benefits under 38 U.S.C.A. §1151

The veteran essentially contends that he received negligent 
care from a VA physician that resulted in the need for the 
amputation of his left foot.  More specifically, he argues 
that a previously-made appointment he had with a VA physician 
regarding his foot care in September 1989 was postponed 
because of a four-week vacation by the physician he was 
scheduled to see.  He argues that during the interim, his 
condition deteriorated to the point where it was necessary to 
amputate his left foot at the end of that month.  He 
essentially contends that had he seen this physician as 
originally scheduled, his condition would not have 
deteriorated to the point of necessitating the amputation.

He seeks compensation under 38 U.S.C.A. § 1151, which was 
revised effective October 1, 1997 (before he filed his 
claim).  Compensation under the revised version of 38 
U.S.C.A. § 1151 shall

(a)  . . . be awarded for a qualifying 
additional disability . . . of a veteran 
in the same manner as if such additional 
disability . . . were service-connected.  
For purposes of this section, a 
disability . . . is a qualifying 
additional disability . . . if the 
disability . . . was not the result of 
the veteran's willful misconduct and - 
      (1) the disability . . . was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability . . . was -   
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or  
(B) an event not reasonably 
foreseeable . . . 

38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.358.  

After stepping on a nail with his left foot, the veteran was 
admitted in November 1988 to a VA Medical Center (VAMC) for 
evaluation of complaints of pain, erythema, swelling, and 
drainage from the left foot.  He reported having been newly 
diagnosed as having adult onset diabetes mellitus.  In any 
case, a left foot wound was irrigated and debrided, and the 
left second and third toes were amputated.  He was diagnosed 
as having left foot diabetic ulcer in deep space abscess.  He 
was readmitted to the VAMC in July 1989 for an infected left 
fifth toe with purulent discharge and was noted to have a 
hammertoe deformity of the left great toe.  He underwent left 
first toe fusion and amputation of the left fifth toe.  At 
discharge on August 4, 1989, his wound was described as clean 
and dry, and he was to be followed in a VA outpatient clinic 
by a VA physician.  

The veteran was seen by this physician in the VA clinic on 
August 10, 1989.  At that time, she noted, "1 week S/P toe 
amp - toe fusion - foot looks good."  The veteran was next 
seen by this physician on August 21, 1989, when she noted, 
"foot cont to do well." The veteran's next appointment was 
scheduled for September 7, 1989.  On that day, it was noted 
that the veteran's appointment had been canceled and that he 
had been rescheduled for a clinic appointment on September 
21, 1989.  On September 7, 1989, the veteran's prescription 
for Percocet was refilled by another VA physician.  The 
veteran was seen at the VA clinic on September 26, 1989 for 
complaints of nausea and vomiting.  It was noted that he was 
being treated for osteomyelitis of the left foot and was 
taking Cipro.  A laboratory study showed an elevated white 
blood count.  The assessment was sepsis, and, due to the 
severity of the veteran's illness and a bed shortage at the 
VAMC, he was referred to a private facility.  On admission to 
the private facility, his chief complaint was nausea and 
vomiting for the past week.  The veteran gave a history of VA 
treatment for osteomyelitis of the left foot and amputation 
of the second, third, and fifth toes of the left foot.  He 
stated that he had been taking Cipro since November 1988.  He 
indicated that his left foot had slowly become less edematous 
and less painful and that the wounds were totally closed up 
with no drainage from the foot.  On physical examination, the 
left lower extremity was edematous up to the knee, and there 
was erythema over the left foot and ankle which did not 
extend up to the calf.  The examiner was unable to express 
any drainage or pus.  Several healing scars were noted.  
Popliteal pulse was one plus, and sensation was intact to 
pinprick.  Assessments included chronic osteomyelitis.  Plans 
included elevating the left foot.  

The veteran was readmitted to the VAMC on September 27, 1989, 
with a left foot ulcer and chronic osteomyelitis of the left 
fourth toe.  The previous day, drainage from his left foot 
ulcer had increased and his sugar control became unstable.  
Examination revealed a large draining ulcer on the base of 
the left fourth toe with cellulitis spreading proximally 
throughout the left plantar foot.  An orthopedic consultation 
found the veteran to be septic.  On September 29, 1989, the 
veteran underwent a below-the-knee amputation of his left 
foot.

The veteran has asserted that the amputation of his left foot 
in late September 1989 could have been avoided if he had 
received proper medical care from VA following his discharge 
from the VAMC on August 4, 1989.  Specifically, he alleges 
that he was not seen on September 7, 1989, when his physician 
had gone on vacation and that he had a left foot ulcer at 
that time which required treatment.  He has testified that, 
on August 21, 1989, the last time he was seen by this 
physician, he had infection in his left great toe and she 
squeezed pus from the toe.  He testified that, on August 21, 
1989, this physician told him to bathe his left foot three 
times a day and squeeze out any pus, and that she did not 
prescribe any medication for his left foot.

The Board has sought a medical opinion concerning the 
veteran's claim, and it is not favorable to the claim.  
Specifically, in May 2003 and March 2004 , a VAMC chief of 
endocrinology wrote that 

[a]fter reviewing the information it is 
obvious that [the veteran] had severe 
progressive diabetes complications with 
persistent foot ulcers, severe neuropathy 
and peripheral vascular disease in 
additional to Charcot's joints 
bilaterally. . . . 

There has been a discrepancy between 
podiatry notes on 8/21/89, which suggests 
that [the veteran's] wounds were healing 
well and [the veteran's] assertion that 
he had pus in his L great toe on 8/21/89.  
It is also not clear if [the veteran] was 
examined by the other M.D. who co-signed 
the note on 9/7/89.  From the notes 
(9/7/89), it suggests that [the veteran] 
requested for pain medications only.  
There is no mention of an active foot 
ulcer or evidence of fever, tachycardia 
(signs of infection) etc.  Obviously, if 
[the veteran] had an ulcer with pus 
discharge and was not attended in a 
timely fashion then this certainly falls 
into the category of poor judgment, but 
there is no conclusive proof of that. . . 
. 

While it is somewhat likely that earlier 
institution of intravenous antibiotics 
could have delayed the ultimate outcome 
(i.e. below knee amputation), I think 
that it is unlikely that given the degree 
of severity and progression of his 
disease could have been ultimately 
prevented. . . . 

The information is not complete and there 
is a discrepancy between [the veteran's] 
assertions and providers notes.  It is 
unlikely that there was any gross 
negligence on providers part. . . .   

. . . based on the information provided, 
I do not find any evidence of negligence, 
error in judgement . . . lack of proper 
skill, carelessness, or other fault on 
the physicians part.  

This medical opinion, which was based on a thorough review 
and discussion of the claims file, has not been contradicted.  
As a layman, the veteran is not competent to render an 
opinion regarding the existence of additional disability due 
to VA treatment.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim for compensation under 38 U.S.C.A. § 1151, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Disability benefits under 38 U.S.C.A. § 1151 for the 
amputation of the left foot in September 1989, claimed as a 
necessary result of negligent medical treatment by VA, are 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


